Citation Nr: 1504516	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-23 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2009 to December 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied service connection for a left knee condition.

The Veteran requested and was scheduled for a Travel Board hearing on October 16, 2012. However, the Veteran failed to appear for the scheduled hearing. The claims folder is void of a postponement request from the Veteran or his representative. Thus, the Board will proceed as though the request for a hearing has been withdrawn. 38 C.F.R. § 20.702(d).


FINDING OF FACT

The Veteran's left knee condition is related to active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal for the issue decided here.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran underwent a partial mescectomy on his left knee. (See March 2011 private medical record.). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he sustained a knee injury during a pre-deployment exercise. The claims file reflects that the Veteran complained and received medical treatment in regard to a left knee injury, which had its onset during the Veteran's active military service. (See June 2011 medical record). The Board finds that based on the above evidence, the Veteran's statements that he injured his left knee during active service is consistent with the circumstances of the Veteran's military service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met (i.e. left knee injury).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The claims folder reflects that the Veteran received treatment while on active service in regard to his left knee. Additionally, the medical evidence reflects that the Veteran's left knee had localized effusion, prepatellar effusion, and his anteromedial aspect was tender on palpation. (See June 2011 medical record). Furthermore, the June 2011 medical record noted that the Veteran had a possible meniscus tear of the left knee, that was work related, having an onset of January 2010. As noted earlier, the Veteran underwent arthroscopic surgery in regard to a meniscus tear of the left knee. (See March 2011 private medical record).

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for a left knee condition, and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for a left knee condition is granted.



ORDER

Entitlement to service connection for a left knee condition is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


